Citation Nr: 1516415	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-00 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than April 23, 2009, for the grant of service connection for a right knee injury.

2.  Entitlement to an effective date earlier than April 23, 2009, for the grant of service connection for right superficial peroneal neuralgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1999 to August 2001.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In January 2015, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's electronic VBMS folder. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was raised by the record in a November 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).



FINDINGS OF FACT

1.  The Veteran first filed a claim for service connection for a right knee disorder in January 2004.

2.  In a final May 2004 rating decision, the RO denied service connection for a right knee injury.  The Veteran did not appeal that rating decision, and he did not submit new and material evidence within one year of its issuance.   

3.  Following the issuance of the May 2004 rating decision, the Veteran first submitted an application to reopen a claim for service connection for a right knee injury (and associated right superficial peroneal neuralgia) on March 20, 2008.

4.  In an October 2008 rating decision, the RO denied the Veteran's claim.  Although he did not submit a notice of disagreement with that determination, the Veteran did submit new and material evidence within year of the decision.
   

CONCLUSIONS OF LAW

1.  The May 2004 rating decision, which denied service connection for a right knee injury, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103 (2014).   

2.  The criteria are met for an earlier effective date of March 20, 2008, but no earlier, for the grant of service connection for a right knee injury and right superficial peroneal neuralgia.  38 U.S.C.A. §§ 5101(a), 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.151, 3.155, 3.156, 3.160(c), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

With regard to the earlier effective date issues, they arise from disagreement with the effective date assigned upon the grants of service connection for a right knee injury and right superficial peroneal neuralgia in an April 2011 rating decision.  In this regard, the courts have held, and VA's General Counsel has agreed, that in cases where service connection has been granted and an effective date has been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Indeed, to hold that section 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render sections 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473, 491, 493, 500-01 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  See also VAOPGCPREC 8-2003 (Dec. 22, 2003).  

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.  In any event, although adequate VCAA notice was provided with regard to establishing an earlier effective date in April 2008 and May 2008, no further VCAA notice is necessary for a downstream effective date issue.  

Thus, the Veteran has received all required notice in this case, such that there is no error in the content of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  

With respect to the duty to assist, the RO has secured service treatment records, VA treatment records, and private medical evidence as authorized by the Veteran.  For his part, the Veteran has submitted personal statements, private medical evidence, civilian accident reports, and hearing testimony.  The Veteran has not identified any outstanding, available evidence that is relevant to his effective date issues being decided herein.

Resolution of the earlier effective date issues turns primarily on when the Veteran first filed his claim for service connection for his disabilities.  Thus, a VA examination and opinion are not needed to fairly decide these claims for an earlier effective date.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).

With regard to the January 2015 videoconference hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the videoconference hearing, the Veterans Law Judge, the Veteran, and his representative outlined the earlier effective date issues on appeal and engaged in a discussion as to substantiation of these claims.  The Veteran was advised of the general rule that the proper effective date is generally the date of claim or the date of entitlement, whichever is later.  If there is a prior decision, VA looks at the date of the reopened claim.  See testimony at page 3.  The Veteran did not identify any potential favorable evidence that may have been overlooked.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  Moreover, the Veteran and his representative have not requested another hearing.  

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his earlier effective date claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


II.  Earlier Effective Date

The Veteran's service treatment records document right knee injuries and treatment in March 1999 and August 2001.  He separated from service in August 2001.  

In January 2004, the Veteran filed an informal claim for service connection for a right knee injury.  In a May 2004 rating decision, the RO denied the Veteran service connection for a right knee injury.  The Veteran was informed of that decision and of his appellate rights, but he did not submit a notice of disagreement within one year of that determination.

In March 2008, the Veteran filed an application to reopen a claim for service connection for a right knee injury.  In an October 2008 rating decision, the RO denied service connection for a right knee injury.  The RO found that there was no new and material evidence submitted for purposes of reopening the claim.  Although he was informed of decision and of his appellate rights, the Veteran did not submit a notice of disagreement within one year of that decision.

An April 23, 2009, report of contact was construed by the RO to be an application to reopen a claim for service connection for a right knee injury.  The RO reopened the Veteran's claim and granted service connection for a right knee injury and associated right superficial peroneal neuralgia in the April 2011 rating decision on appeal.  The RO assigned an effective date of April 23, 2009, which was the date of receipt of the Veteran's claim to reopen.  See 38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  The RO based the grant of service connection on service treatment records documenting an in-service right knee injury and a March 2011 VA examination report, which concluded that the Veteran's current patellofemoral pain syndrome of the right knee was due to in-service injuries.  The Veteran filed a May 2011 notice of disagreement (NOD) with the April 23, 2009, effective date, and this appeal ensued.  

The Veteran seeks an earlier effective date of January 2004 based on his assertion that he filed an earlier claim for service connection for a right knee injury at that time.  He has acknowledged that the May 2004 rating decision denying service connection for a right knee injury was final, but he has argued that his psychiatric problems in 2004 prevented him from receiving notice of this decision or filing an NOD.  See January 2015 hearing testimony at pages 4, 7-10, 12-14.  In the alternative, he seeks an earlier effective date of August 2001, which was when he contends that he filed his original service connection claim for a right knee injury.  See November 2012 VA Form 9.  

Appellate review of a rating decision is initiated by a NOD and completed Substantive Appeal after a Statement of the Case (SOC) has been furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Failure to perfect an appeal renders a rating decision final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A regional office decision becomes final "only after the period for appeal has run."  Jennings v. Mansfield, 509 F.3d. 1362, 1368 (Fed. Cir. 2007).
A final decision is generally not subject to revision on the same factual basis.  38 C.F.R. § 3.104(a).  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. §§ 3104(b), 3.105(a). 

In order for a veteran to be awarded an effective date based on an earlier claim, he or she has to show CUE in the prior denial of the claim.  38 C.F.R. §§ 3.104(b), 3.105(a); Flash v. Brown, 8 Vet. App. 332, 340 (1995).  However, in this case, the issue of CUE in a specific, prior RO decision has not been raised by the Veteran, and therefore, it is not before the Board at this time.  In fact, at the January 2015 hearing, the undersigned Veterans Law Judge specifically asked whether there was any claim of clear and unmistakable error (CUE) in a prior rating decision or a reason why a prior rating decision was not final, but the Veteran's representative responded that they were not making such an allegation.

Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).  

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  It is settled law that the effective date for the grant of service connection following a final decision is the date of the reopened claim.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("the Court thus holds that the effective date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monthly benefits no earlier than the date that the claim for reopening was filed").  In the Sears case, the Court explained that the statutory framework did not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.  The Court explained that the term, new claim, as it appeared in 38 C.F.R. § 3.400(q), means a claim to reopen a previously and finally decided claim.  

In addition, another exception applies, when evidence, other than service treatment records, is received in the appeal period following a subsequent disallowance, resulting in a later grant of service connection, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1).  That is, under 38 C.F.R. § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period (one year for a rating decision and 60 days for a SOC), it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  VA must evaluate submissions received during the appeal period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Court has also indicated that § 3.156(b) is a veteran-friendly provision that allows the assignment of an effective date of the original claim when certain requirements are met.  See also 72 Fed. Reg. 28,778 (May 22, 2007) (explaining that §§ 3.156(b) and 3.400 "provide a claimant-friendly effective date rule for awards based on evidence received while a claim is on appeal or before the appeal period expires").  If VA could merely determine finality of a rating decision without considering this provision, it would not only be not-veteran-friendly but also create the possibility that VA, by not considering evidence and waiting for the decision to be final, deprived the Veteran of an earlier effective date associated with the claim. See Young v. Shinseki, 22 Vet. App. 461 (2009).  Section 3.156(b) may apply whenever the Board is making a finding or conclusion involving the finality of a rating decision, including in: earlier effective date claims, claims to reopen, claims involving CUE, and questions regarding the timeliness of an NOD or appeal.

The applicable statutory and regulatory provisions require that VA look to all communications from a veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  But in determining whether an informal claim has been made, VA is not required to read the minds of the veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be pain or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Again, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  However, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

The essential elements for any claim, whether formal or informal, are: (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The pending claims doctrine provides that a claim remains pending in the adjudication process-even for years-if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  Raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007)

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Upon review of the evidence, an earlier effective date of March 20, 2008, is warranted for the grant of service connection for a right knee injury and right superficial peroneal neuralgia.  As noted above, the RO denied the Veteran's March 20, 2008, claim to reopen in an October 2008 rating decision.  In that October 2008 decision, the RO determined that there was no new and material evidence to reopen the Veteran's service connection claim for a right knee injury. 

The RO notified the Veteran of the October 2008 rating decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal.  Under most circumstances, the October 2008 rating decision would become final on the issue of entitlement to service connection for a right knee injury, such that the earliest effective date would be the April 2009 claim to reopen.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.302, 20.1103.  

However, in the present case, a review of the record reveals that, within one year of the October 2008 rating decision, the Veteran submitted to the RO additional medical evidence pertinent to the right knee injury claim.  Specifically, in an April 2009 report of contact, the Veteran expressed his desire to reopen his right knee claim.  Within one year of the October 2008 rating decision, in May 2009 and July 2009, the Veteran also followed up by submitting Honolulu Police Department police reports and private hospital records dated in August 2001, showing further treatment for a right knee injury during service.  

When new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b).  The August 2001 police reports and August 2001 private hospital records received in 2009 are new and material evidence in the present case.  That is, any interim submissions before finality attached to the October 2008 rating decision must be considered by VA as part of the pending appeal for the earlier March 20, 2008 claim for service connection for a right knee injury.  See Bond v. Shinseki, 659 F.3d 1362, 1366-68 (2011); Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); see also Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  It follows that the October 2008 rating decision did not become final. Thus, an earlier effective date of March 20, 2008, is warranted.

The Board acknowledges that newly discovered service treatment records can also serve as a basis for providing an early effective date under 38 C.F.R. § 3.156(c).  That is, 38 C.F.R. § 3.156(c)(1) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  

Under 38 C.F.R. § 3.156(c)(1), service department records include (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim. 38 C.F.R. § 3.156(c)(1).  

Although the Board has considered the provisions of 38 C.F.R. § 3.156(c), it does not provide a basis for an earlier effective date here.  The Honolulu Police Department police reports and private hospital records dated in August 2001 do not constitute official service department records under the control of the military.  Thus, 38 C.F.R. § 3.156(c) does not apply here for purposes of awarding an earlier effective date. 

The Board has also considered whether an effective date prior to March 20, 2008, is warranted in the present case.  However, the Board finds that an earlier effective date prior to March 20, 2008, is not warranted.   

Despite the Veteran's allegation in his November 2012 substantive appeal, the record does not include any claim for service connection for the right knee that was filed in 2001.  In August 2001, the Veteran did file a claim for service connection for other disabilities, but not the right knee.  Indeed, there was no mention of that disability.  

The Board does acknowledge that the Veteran filed his earliest, original claim for service connection for a right knee injury in January 2004.  However, in a May 2004 rating decision, the RO denied that claim.  The RO notified the Veteran of this decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal of this decision.  This notice was sent to the Veteran's address of record at that time and was not returned as undeliverable.  

There is a presumption of regularity in the law to the effect that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity. Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt with regularity in procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the presumption of regularity was applied to procedures at the RO level, such as in the instant case.  It is clear from these cases that a statement of a claimant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  See Jones v. West, 12 Vet, App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  If a claimant alleges non-receipt of a VA notice letter, clear evidence to rebut the presumption of regularity "mandates not only a declaration by the appellant of non-receipt, but additional evidence to corroborate the appellant's declaration, such as an addressing error by VA that was consequential to delivery." Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007).  No such addressing error occurred in the present case.  In this case, there is no evidence, other than the Veteran's own assertion, showing or suggesting that the RO did not properly fulfill its duty in mailing notice of the May 2004 rating decision to the Veteran's current address of record.  Thus, there is no basis to rebut the presumption of regularity.  

There was also no new and material evidence received within one year of the issuance of this May 2004 decision.  Therefore, the May 2004 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.302, 20.1103.  Thus, by law, the Veteran is not entitled to an effective date based on his claim filed in January 2004.  As noted earlier, the Court held, in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."

In addition, the evidence of record contains no other communication from the Veteran or his representative indicating an intent to file a claim for service connection for a right knee injury or right superficial peroneal neuralgia at any time between the final May 2004 rating decision and March 20, 2008.  38 C.F.R. §§ 3.1(p), 3.155(a).  Further, there is no provision in the law for awarding an earlier effective date based on the Veteran's assertion that his right knee problems existed from the time of his military service in 2001.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, 12 Vet. App. at 35; Talbert, 7 Vet. App. at 356-57.  

Finally, the Board has also considered the arguments raised at the hearing as to equitable tolling of the filing time period for a NOD to the May 2004 rating decision.  See 38 C.F.R. § 20.302(a).  On this issue, the Veteran testified at the January 2015 hearing that he had significant psychiatric problems in 2004, such that he was unable to file an NOD or avail himself of the VA adjudicatory process for appeals at that time.  He indicated that he was transient and homeless.  Recent statements on VBMS dated in 2013 and 2014 do confirm that the Veteran has a history of homelessness, as well as incarceration.  However, the Board again notes that the notice of the May 2004 rating decision was mailed to the Veteran's address of record at that time and was not returned as undeliverable.

The application of equitable tolling within the context of veterans law stems from Irwin v. Department of Veterans Affairs, 498 U.S. 89, 111 S. Ct. 453, 112 L.Ed.2d 435 (1990), wherein the United States Supreme Court (Supreme Court) held that equitable tolling may be applied to toll a statute of limitations "where the claimant has actively pursued his judicial remedies by filing a defective pleading during the statutory period, or where the complainant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass."  The Supreme Court held that there is a rebuttable presumption that all federal statutes of limitations contain an implied equitable tolling provision.  Id. 

As it applies to the governing statute in this case, 38 U.S.C.A. § 5110, Andrews (Holly) v. Principi, 351 F.3d 1134, 1137-38 (Fed. Cir. 2003) held that equitable tolling, which may be applied to a statute of limitations, does not apply to section 5110 because it does not contain a statute of limitations, but merely prescribes when benefits may begin and provides for an earlier effective date under certain limited circumstances.

The following year, Barrett v. Principi, 363 F.3d 1316 (2004) expanded equitable tolling to apply not only where the claimant has been "induced or tricked by his adversary's misconduct," but also where his or her "failure to file was the direct result of a mental illness that rendered him or her incapable of 'rational thought or deliberate decision making.'"  As Barrett dealt with the statute of limitation for filing appeals to the Court from decisions of the Board under 38 U.S.C.A. § 7266, it did not reverse Andrews on the point that the effective dates prescribed by 38 U.S.C.A. § 5110 are not statutes of limitation.

Therefore, the controlling case law, Andrews (Holly) v. Principi, 351 F.3d 1134 (Fed. Cir. 2003), is that equitable tolling does not apply to 38 U.S.C.A. § 5110.  As the effective date established for the Veteran's right knee injury and right superficial peroneal neuralgia was based on § 5110, the Board must continue to deny this appeal even with this additional consideration.  Another, more recent decision of the Federal Circuit also addressed this issue, cited to Andrews as good law, and similarly concluded that equitable tolling is not an available remedy to an appellant under § 5110.  See Butler v. Shinseki, 603 F.3d 922 (Fed. Cir. 2010) (per curiam).  Accordingly, the Veteran's equitable tolling argument must fail on this basis because he is asking the Board to "waive the express statutory requirements for an earlier effective date," which it cannot do.  See Edwards, 22 Vet. App. at 36- 37, quoting Andrews, 351 F.3d at 1138.  Thus, the doctrine of equitable tolling is not for application in this case.

Indeed, the Veteran has essentially argued that he did not file a NOD with the prior rating decision because of his emotional state, which caused him to be unaware of the VA adjudicatory process.  Although the doctrine of equitable tolling is an evolving area of VA jurisprudence, current jurisprudence appears to indicate that the time period for filing a NOD is also not subject to equitable tolling. 

In Henderson ex rel. Henderson v. Shinseki, 131 S. Ct. 1197, 1198 (2011), the Supreme Court affirmed that statutory jurisdictional requirements are not subject to equitable tolling exceptions created by courts.  Rather, only claims processing rules without jurisdictional consequences are subject to equitable tolling.  See also Bowles v. Russell, 551 U.S. 205 (2007).  For the reasons set forth below, the Board concludes that the requirement that a claimant file a timely NOD is a jurisdictional predicate to the Board's adjudication of a matter. 

In this regard, the Board has jurisdiction over appeals from all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans and their dependents or survivors.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 20.101, 20.200 (2014). 

A claimant may initiate an appeal to the Board from an unfavorable decision by the Secretary by filing a NOD.  38 U.S.C.A. § 7105(a) (West 2014).  The statute provides that the NOD "shall" be filed within one year of the mailing of notification of the unfavorable decision.  38 U.S.C.A. § 7105(b)(1) (West 2014).  The statute further provides that, if the claimant does not file a NOD within the one-year period, the decision "shall become final."  Id.  If a timely NOD is filed, however, the claimant completes the appellate process by submitting a substantive appeal after a SOC is furnished in accordance with 38 U.S.C.A. § 7105(d)(3) (West 2014). 

In Percy v. Shinseki, 23 Vet. App 37 (2009), the Court noted that, although Congress used "permissive language" in the statute for filing a substantive appeal (38 U.S.C.A. § 7105(d)(3), the language used by Congress in enacting the statute for filing a NOD was "mandatory," indicating a clear intention to foreclose the Board's exercise of jurisdiction over a matter where a NOD had not been filed, but not where a substantive appeal had not been filed.  Id. at 44, citing Act of Sept. 19, 1962, Pub. L. No. 87-666, 76 Stat. 553 (enacting both NOD and Substantive Appeal requirements).  Indeed, the Court noted that "[t]he permissive language of section 7105(d)(3) stands in stark contrast to the statutory language mandating that claimants file a timely NOD: "notice of disagreement shall be filed within one year from the date of mailing of notice of the result of initial review or determination," and "[i]f no notice of disagreement is filed . . . within the prescribed period, the action or determination shall become final.").  In light of the Court's discussion in Percy, the Board finds that the filing of a NOD is jurisdictional and thus not subject to the equitable tolling doctrine.  Accordingly, for the reasons discussed above, the Board finds no basis upon which to assign an effective date earlier than March 20, 2008, based on the Veteran's implied equitable tolling arguments.

Moreover, even assuming, arguendo, that equitable tolling was available to the Veteran, an earlier effective date would remain unwarranted.  According to Barrett, mental illness could justify equitable tolling and the generalized standards should govern claims of mental incompetence.  To obtain the benefit of equitable tolling, a veteran must show that the failure to file was the direct result of a mental illness that rendered him incapable of "rational thought or deliberate decision making," or "incapable of handling [his] own affairs or unable to function [in] society."  See Barrett v. Principi, 363 F.3d 1316 (2004), citing Melendez-Arroyo v. Cutler-Hammer de P.R., Co., 273 F.3d 30, 37 and Smith-Haynie v. Dist. of Columbia, 155 F.3d 575, 580.  In addition, recently, the Federal Circuit held that equitable tolling applies when a claimant shows (1) an extraordinary circumstance; (2) that it caused an inability to file during the requested tolling period; and (3) diligence during the requested tolling period.  Checo v. Shinseki, 748 F.3d 1373, 1378 (Fed. Cir. 2014). If shown, the "clock stops" and the requested period is not counted against the time-period for filing.  Id.

In this case, there is no probative evidence of record in 2004 showing that the Veteran was incapable of handling his own affairs or functioning in society.  A VA depression screen dated in July 2003 was negative.  

The Veteran's argument that he did not know about filing a VA claim in 2004 or the VA adjudicatory process is also without merit.  A review of the record shows that the Veteran filed an earlier claim for service connection for a right broken collar bone and a left foot injury in August 2001, and he was denied by the RO in a May 2002 rating decision and in a November 2002 SOC after he had filed a notice of disagreement.  Thus, he was clearly aware of the availability of VA compensation benefits and the VA adjudicatory process prior to 2004.  

Although Checo stated that homelessness is an extraordinary circumstance that may justify equitable tolling, it is also not shown by the record that he was homeless in 2004, only subsequently in 2013 and 2014.  The evidence does not establish that homelessness caused an inability to file during any potentially relevant tolling period.  In fact, correspondence dated in September 2004 shows the Veteran was cognizant enough about his claim to provide medical authorization for his attorney to secure his medical records.  

Based on the foregoing, the Board finds that the Veteran's psychiatric problems in 2004 did not render him incapable of rational thought or deliberate decision making, incapable of handling his own affairs, or unable to function in society.  The findings do not rise to the high level of psychiatric impairment as required by Barrett.  There is also no probative evidence he was homeless at that time in 2004 or that there was any other extraordinary circumstance.  The standard for equitable tolling is significant.  It requires more than just the presence of health ailments. Rather, it requires significant impairment to be caused by such ailments.  Here, that has not been shown.  As such, equitable tolling, if it was available to the Veteran, which it is not, would nevertheless not be warranted.

The law is clear.  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).   Accordingly, the Board concludes that March 20, 2008, is the proper effective date for the grant of service connection for both a right knee injury and right superficial peroneal neuralgia.  38 U.S.C.A. § 5107(b). 


ORDER

An earlier effective date of March 20, 2008, for the grant of service connection for a right knee injury is granted, subject to the law and regulations governing the payment of VA monetary benefits.    

An earlier effective date of March 20, 2008, for the grant of service connection for right superficial peroneal neuralgia is granted, subject to the law and regulations governing the payment of VA monetary benefits.    



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


